Title: From George Washington to William Stark, 20 April 1756
From: Washington, George
To: Stark, William

 

To Lieutenant Stark.Sir,
[Winchester, 20 April 1756]

I received yours, dispatched last night by Express, about two o’clock this morning. There is ammunition already sent up, but I send you more now. I hope ere this, Captain Harrison is safe arrived with you. Let him know it is my Orders, that he return the Horses he took up with him, per the first safe hand that is coming down: and that he transmit me constantly, what intelligence he may receive.
I can scarcely give credit to any part of the Report you transmitted to me, from Captain Ashby. If Captain Harrison can, by good Woods-men, get intelligence of the number of the Enemy, and their place of Rendezvous, if near your Station—I would have them endeavour to surprize them in the night, by falling upon them at their sleeping places. Yours &c.

G:W.
April 20th 1756.    

